Citation Nr: 0603202	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  01-06 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is entitled to educational assistance 
benefits under Chapter 1606, Title 10, United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to September 
1983.  She had additional reserve service, with documents 
verifying service with the Air National Guard from December 
1989 to May 1992 and service with the United States Army 
Reserve from November 17, 2000 to May 6, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board previously remanded this case back to the RO in 
June 2003 and March 2004, and the case has since been 
returned to the Board.

In an April 2003 statement, the veteran also argued for 
entitlement to a $5000 reenlistment bonus promised to her as 
part of her recruitment package in 2000.  This monetary 
amount is not subject to the present appeal, and disposition 
of this matter is referred back to the RO for appropriate 
action. 

The veteran appeared for a VA Travel Board hearing before the 
undersigned Veterans Law Judge in May 2002.  She was 
scheduled for a second VA Travel Board hearing in August 2005 
but failed to report for that hearing.  Her hearing request 
is thus deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran's basic eligibility date for Chapter 1606 
educational benefits was no later than December 9, 1989, with 
a delimiting date of December 9, 1999, ten years later.

2.  The veteran's current application for Chapter 1606 
educational benefits was received by the RO in January 2001.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
have not been met.  38 U.S.C.A. §§ 16131, 16133 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7550, 21.7551 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326).  The VCAA made several amendments to the law 
governing certain VA claims, to include redefining VA's duty 
to assist and notification obligations.  

There are, however, several classes of claims to which the 
VCAA does not apply.  For example, the VCAA has been held not 
to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  Moreover, the VCAA 
does not apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  

Here, the issue before the Board turns on statutory 
interpretation, concerning provisions of Chapter 1606, Title 
10, United States Code.  Id.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Under VA regulations, for eligibility for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 
U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a).

Regulations provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to Chapter 1606, Title 10, United States Code. 38 C.F.R. § 
21.7540(a).  The basic eligibility date is the date on which 
service commences for the contracted six year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. § 
21.7550(c),(d).

The Board notes that 10 U.S.C.A. § 16133(a)(1) was amended, 
effective October 1, 2002, substituting the 10-year ending 
date provision with a 14-year ending date with respect to 
periods of entitlement to educational assistance under 
Chapter 1606 that begin on or after October 1, 1992.  See The 
Bob Stump National Defense Authorization Act for Fiscal Year 
2003, Pub. L. No., 107-314, Section 641, 116 Stat. 2577 (Dec. 
2, 2002).  As the veteran's period of entitlement under 
Chapter 1606 began prior to February 15, 1992, this amendment 
is not applicable to the present case.

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10, United States Code) that authorizes the payment of 
"Kicker" (increased) benefits by the Selected Reserve 
components to persons entering those components.  The Kicker 
benefits can be paid to recipients of Chapter 1606 benefits 
or to recipients of Chapter 30 benefits.  The individual 
Selected Reserve components determine eligibility to the 
Kicker benefits.  To be eligible for the Chapter 1606 Kicker 
benefits, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program.  Because eligibility to 
Kicker benefits is based on either job position or unit 
membership, the eligibility can terminate without basic 
eligibility terminating.  However, the reverse is not true, 
as a reservist must have basic Chapter 1606 eligibility in 
order to be eligible for the Chapter 1606 Kicker benefits.  
Id.

The Board has considered the veteran's assertions in this 
case.  In her March 2001 Notice of Disagreement, she 
indicated that she had reenlisted for six years in November 
2000 and was given educational assistance as part of her 
reenlistment bonus, as well as a $100 "Kicker."  In her 
July 2001 Substantive Appeal, she asserted that she had been 
discharged from service in May 2001 due to an error, and 
through no fault of her own, made in her military 
occupational specialty assignment when she reenlisted.  Also, 
in her Substantive Appeal and during her May 2002 VA Travel 
Board hearing, she asserted that she believed was eligible 
for Chapter 1606 benefits at the time she filed her 
application and that the loss of such benefits had created a 
financial burden for her.

A review of the record shows that the veteran's DD Form 2384-
1 (Notice of Basic Eligibility), which she signed in December 
2000, contains notice that eligibility for educational 
assistance benefits depended upon serving satisfactorily, as 
prescribed by military regulations, the complete six-year 
term in the Selected Reserve.  This form also indicates that 
the veteran's failure to participate satisfactorily in 
required reserve training would result in ineligibility for 
any benefits from the date of the unsatisfactory 
participation.

In her application received in January 2001, along with the 
DD Form 2384-1, the veteran requested educational benefits 
retroactive to August 2000, the date when she began taking 
classes at a public university.  An enrollment certification 
document (VA Form 22-1999) received at the same time reflects 
that she had taken 13 credit hours from August to December 
2000 and was planning to take 13 more credit hours from 
January to May of 2001.

In February 2001, the RO denied this application, explaining 
that, as the veteran had signed her prior six-year reserve 
service contract in December 1989, she had until December 
1999 to utilize these benefits.

The claims file contains a memorandum from the Department of 
the Army confirming that the veteran was discharged from the 
Army Reserve in May 2001 due to an erroneous enlistment 
contract from the Military Entry Processing Station (MEPS).  
The character of her discharge was honorable.

Following the Board's June 2003 remand, the RO contacted the 
Army National Guard and was informed that the veteran began 
active duty on June 11, 1981; was released from active duty 
on September 11, 1983; entered the Army Reserve on September 
12, 1983; had a basic eligibility date of April 16, 1988 
established; left the Army Reserve on April 24, 1990; went to 
the Air National Guard on April 25, 1990; left the Air 
National Guard on September 20, 1991; reentered the Army 
Reserve on September 21, 1991; and was discharged on July 18, 
2001.

A second RO service department inquiry from October 2004 
revealed that the veteran served in the United States Army 
from June 11, 1981 through September 11, 1983; in the Army 
Reserves from September 12, 1983 through April 24, 1990; in 
the Air Force Guard from April 25, 1990 through September 20, 
1991; and in the Army Reserves from September 21, 1991 
through July 25, 2001.

The Board has reviewed the claims file and notes that there 
is conflicting evidence as to the basic eligibility date in 
this case and the ensuing delimiting date.  An August 2003 
service department inquiry revealed a basic eligibility date 
of April 16, 1988, whereas December 9, 1989, when the veteran 
signed her six-year contract, has also been cited as a basic 
eligibility date.  Even utilizing the latter date, however, 
the veteran's Chapter 1606 benefits eligibility would have 
expired no later than December 9, 1999.  See 38 C.F.R. § 
21.7550.  

In any event, the veteran clarified at her May 2002 VA Travel 
Board hearing that she was not contesting eligibility for 
educational benefits based on her earlier reserve enlistment.  
Rather, she was predicating her claim on the second period 
beginning in 2000.

It appears from the documentation of record that the veteran 
believed that when she reenlisted in the Army Reserve in 
November 2000, for 6 years, that she began a continued or new 
commencement of Chapter 1606 benefits.  The DD Form 2384-1 
dated in November 2000 indicates that entitlement to Chapter 
1606 benefits was limited to 36 months, and that the 
expiration of those benefits was the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  

It is unclear from the record whether the veteran was told at 
that time that the end date for Chapter 1606 benefits was, at 
most, 10 years from her initial basic eligibility date unless 
certain criteria for an extension were met, and the veteran's 
testimony indicates that she believed that she was receiving 
new entitlement under Chapter 1606.  It is unclear how much 
of this information was based on the veteran's own 
understanding of her benefits, as opposed to what she was 
told.  

If the veteran had, in fact, been misinformed, the Board 
notes that erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits.  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Likewise, the 
United States Court of Appeals for Veterans Claims has held 
that even where VA provides inaccurate information regarding 
entitlement to benefits, "the remedy for such an alleged 
obligation cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met."  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
also McTighe v. Brown, 7 Vet. App. at 30 (citing OPM v. 
Richmond, 496 U.S. 414, 424 (1990)).

Finally, the Board is aware that the veteran believed that 
the Chapter 1606 Kicker benefits also constituted a new 
program connoting new entitlement in her case.  However, in 
view of the provisions of Section 16131(i) of Title 10 United 
States Code, this is not the case.  As noted above, the 
veteran must have entitlement under the basic Chapter 1606 
program in order to qualify for the Chapter 1606 Kicker 
benefits.  Since she does not have such entitlement, as that 
entitlement had previously expired, she does not qualify for 
the Chapter 1606 Kicker benefits.

In this case, it is the law and not the evidence that is 
dispositive of the appeal.  See Sabonis v. Brown, 6 Vet. App. 
at 429-30.  As such, the Board finds that the veteran is not 
entitled to educational assistance benefits under Chapter 
1606, Title 10, United States Code, and this claim must be 
denied.  




ORDER

The claim of entitlement to educational assistance benefits 
under Chapter 1606, Title 10, United States Code is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


